DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 8-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 8, the prior art of record, taken either alone or in combination, fails to disclose or render obvious a spectrometer, the device comprising, among other essential elements, wherein the support includes a base wall part disposed to oppose the stem, the light detection element being secured to the base wall part, and a side wall part disposed to erect to the stem, the side wall part supporting the base wall part, wherein the side wall part includes a first wall part and a second wall part opposing each other, and a first projection is formed in a first side surface forming an inner end part of the first wall part, the first projection protruding to a side at which the dispersive part is disposed with respect to the first side surface, in combination with the rest of the limitations of the above claim.  Claims 9-15 are dependent from claim 8 and therefore are also included in the allowed subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yokino (US 2014/0192354) teaches all of claim 1 except “a first projection is formed in a first side surface forming an inner end part of the first wall part, the first projection protruding to a side at which the dispersive part is disposed with respect to the first side surface”.
Shibayama (US 2010/0315634) teaches a protrusion in a side wall, Fig. 9, but the protrusion is not part of the claimed “the side wall part supporting the base wall part”.  The inner wall plane 29 of Shibayama supports base wall 8.  Shibayama does not suggest having the protrusions 28 support the base wall 8, and there is no reason to modify Shibayama to render the claimed device obvious. 
Shibayama (2011/0164247) teaches protrusions 45c, Fig. 7, but these protrusions also are not part of the claimed “the side wall part supporting the base wall part”.   As described in paragraph [0058], there protrusions are to allow gaps whereby the excess of resin and air can be released effectively when mounting the lens unit 3 to the substrate 42.
Broughton (US 8913244), Iguchi (US 8324561), Kyushima (US 6650049), and Suzuki (US 2005/0190884) teach protrusions for support but none of the protrusions are part of a side wall of a spectrometer device.  Furthermore, not reason, except impermissible hindsight, exists to combine these references with Yokino to render the claimed device obvious.
No double patenting rejection is made on US 10184834 as the “a first projection is formed in a first side surface forming an inner end part of the first wall part, the first projection protruding to a side at which the dispersive part is disposed with respect to the first side surface” is not claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC J BOLOGNA whose telephone number is (571)272-9282.  The examiner can normally be reached on Monday - Friday 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DOMINIC J BOLOGNA/Primary Examiner, Art Unit 2877